DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5, and 6 are pending in this application.Claims 1, 5, and 6  are presented as currently amended claims.
No claims are presented as original or previously amended.
No claims are newly presented.
No claims are newly cancelled.
Information Disclosure Statement
The information disclosure statements (IDSs) filled on October 13, 2022 was considered in part by the examiner. The non-patent literature "A Study on Predicting the Delay of Reaction Time by Measuring the Eye Opening Rate" was not reviewed as the provided scan was not readable. A Google search for the document did not reveal an online version.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites “ . . . tendency of the driver . . . ” four times. Tendency is not defined in the specification or in the original claim set.
The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. . . Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. (MPEP § 2163(I)(B))
The recitation of “ . . . tendency of the driver . . . ” is not “mere rephrasing” (MPEP § 2163.07(I) nor an “obvious error” (MPEP § 2163.07(II) and is therefore new matter.
Claim 1 recites “ . . . the second deviation being smaller than the first deviation, and wherein in the determining of whether the driver is in the careless driving state, the controller is configured to: when the percentage of the viewing actions is closer to the first reference value than to the second reference value, determine that the driver is not in the careless driving state; when the percentage of the viewing actions is closer to the second reference value than to the first reference value, determine that the driver is in the careless driving state; and when the percentage of viewing actions is closer to the second deviation than the first deviation: in the case where the road information indicates that the road is the highway, determining that the driver is not in the careless driving state; and in the case where the road information indicates that the road is the general road, determining that the driver is in the careless driving state.” Applicant’s specification does not support the claim’s teaching of a relationship between a first and a second deviation because it does not define any relationship between yaw and pitch deviation.
Claims 5 and 6 are rejected under similar logic.
Response to Arguments
Applicant's remarks filed Oct., 13, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(a) rejection is not persuasive and the rejection is sustained. Applicant’s response (Applicant’s Arguments filed Oct., 13, 2022, pgs. 9-10) points to the instant applications publication (US 20210061286) ¶¶ 027-028 which recites:
[0027] FIGS. 2A and 2B are schematic diagrams for describing a relationship between a face direction and the viewing action of the driver. A driver D turns a face in the pitch direction (FIG. 2A) with respect to the traveling direction of the vehicle 1 and in the yaw direction (FIG. 2B) with respect to the traveling direction to perform viewing. Specifically, the driver D performs the lower side viewing action by turning the face toward a lower side in the pitch direction (negative side shown in FIG. 2A). performs the left side viewing action by turning the face toward a left side in the yaw direction; negative side shown in FIG. 2D), and performs the right side viewing action by turning the face toward a right side in the yaw direction (positive side).
[0028] When the driver has a high consciousness level, the driver evenly performs viewing actions in the yaw direction and the pitch direction, whereas in the careless driving state, the driver tends to deviate to a viewing action in a specific direction (for example, the lower side viewing action to view the meter panel). Therefore. there has been proposed a method of determining that the driver is in the careless driving slate when there is a deviation in the direction in which the driver performs the viewing action.
Which describes that “a driver tends to deviate to a viewing action in a specific direction” but claim 1 recites “ . . . the second deviation being smaller than the first deviation, and wherein in the determining of whether the driver is in the careless driving state, the controller is configured to: when the percentage of the viewing actions is closer to the first reference value than to the second reference value, determine that the driver is not in the careless driving state; when the percentage of the viewing actions is closer to the second reference value than to the first reference value, determine that the driver is in the careless driving state; and when the percentage of viewing actions is closer to the second deviation than the first deviation: in the case where the road information indicates that the road is the highway, determining that the driver is not in the careless driving state; and in the case where the road information indicates that the road is the general road, determining that the driver is in the careless driving state.” As such, ¶¶ 027-028 does not support the claim’s teaching of a relationship between a first and a second deviation because it does not any relationship between yaw and pitch deviation.
Applicant further points to ¶ 041, which recites:
[0041] FIGS. 3A and 3B are schematic diagrams for describing a relationship between the type of road and the determination value. The determination value includes a first reference value A serving as a reference for determining that the driver is not in the careless driving state, and a second reference value B serving as a reference for determining that the driver is in the careless driving state. FIG. 3A shows tie first reference value A and the second reference value B when the road is a highway, and FIG. 3B shows the first reference value A and live second reference value B w hen [SIC] the road is a general road. The first reference value A includes a yaw percentage A1 indicating a percentage of the viewing action in the yaw-direction (here, the left side viewing action and the right side viewing action), and a pitch percentage A2 indicating a percentage of the viewing actions in the pitch direction (here, the lower side viewing action). The second reference value B includes a yaw percentage B1 indicating a percentage of the viewing actions in the yaw direction and a pitch percentage B2 indicating a percentage of the viewing actions in the pitch direction.
Which references Figs 3A and 3B. Revised Fig. 3A and original disclosure Fig. 3B which illustrate:


    PNG
    media_image1.png
    414
    513
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    379
    498
    media_image2.png
    Greyscale

Which appears to show value A and value B as 100% in all cases. It is unclear how they relate to the deviation as defined in claim 1. Assuming en argumento, these values represent deviations, and given the ¶ 041’s explanation that A1 and A2 represent yaw and pitch respectively -- it becomes unclear how these numbers total to 100% in all cases because the claim teaches both yaw and pitch deviation as a percentage of looking away from the “other [] side”, indicating independent measurements that would not total 100%. Finally, as detailed in the office action filed July 28, 2022, ¶ 036 recites “the determination value adjustment unit 35 increases the percentage of the viewing actions in the pitch direction in the first reference value A as compared with the case where the road information indicates that the road is a general road.” Which also does not support the above limitations of claim 1. Therefore, the previously applied 35 U.S.C. § 112(a) rejection is respectfully sustained.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is persuasive and the rejection is withdrawn.
Applicant’s arguments with respect to the previous applied 35 U.S.C. § 103 rejections of claims 1, 3, and 6 have been considered but are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Sicconi et al. (US 20200057487 A1) which discloses an artificial intelligence to evaluate, correct, and monitor user attentiveness includes a forward-facing camera. Also made of record is Kitaura et al. (US 20150154461 A1) which teaches a driver-attention monitor that compares eye or face focus to the direction of the vehicle to assess driver engagement. Finally Larsson et al. (US 20050073136 A1) is made of record which teaches a method of monitoring driver attention that considers the yaw and pitch of driver’s eyes when assessing driver attention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663